In an action by an infant to recover damages for personal injuries, and by her father for medical expenses and loss of services, the appeal is from a resettled judgment, entered after trial before the court without a jury, dismissing the complaint. The infant was injured while executing a standing broad jump in a contest under her counselor’s supervision at a summer camp. Resettled judgment unanimously affirmed, without costs. No opinion. Present — Nolan, P. J., Beldoek, Ughetta, Hallinan and Kleinfeld, JJ.